Proceeding pursuant to CPLR article 78 (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department pursuant to CPLR 506 [b] [1]) to annul a determination of respondent James E Funch, Orleans County Court Judge. The determination revoked petitioner’s pistol permit.
It is hereby ordered that the determination be and the same hereby is unanimously confirmed without costs and the petition is dismissed.
Memorandum: Fetitioner commenced this proceeding to annul the determination revoking his pistol permit. We reject petitioner’s contention that James E Punch, Orleans County Court Judge (respondent), acted in excess of his jurisdiction. Respondent is vested with broad discretion in determining whether to revoke a pistol permit and “may do so for ‘any good cause’ ” (Matter of Dorsey v Teresi, 26 AD3d 635, 636 [2006]; see Penal Law § 400.00 [1], [11]; Matter of Peterson v Kavanagh, 21 AD3d 617, 618 [2005]). Such good cause includes a finding that the petitioner “lack[s] the essential temperament or character which should be present in one entrusted with a dangerous instrument” (Peterson, 21 AD3d at 618 [internal quotation marks omitted]; see Matter of Salem v Geraci, 27 AD3d 1175, 1176 [2006]), or that he or she “does not possess the ‘maturity, prudence, carefulness, good character, temperament, demeanor and judgment’ necessary to have a pistol permit” (Dorsey, 26 AD3d at 636). Based upon those standards, we conclude that respondent did not abuse his discretion or act in an arbitrary and capricious manner in permanently revoking petitioner’s pistol permit (see id.; Matter of Pacicca v Allesandro, 19 AD3d 500, 501 [2005]; Matter of Mazzone v Czajka, 8 AD3d *1367788 [2004]). Present—Scudder, J.P., Kehoe, Gorski, Smith and Pine, JJ.